1

2

3

4                                  UNITED STATES DISTRICT COURT
5                                          DISTRICT OF NEVADA
6                                                     ***
7                                                              Case No. 3:18-cv-00465-RCJ-WGC
     JOEL ROSS SEMPIER,
8                                                                              ORDER
                                             Petitioner,
9            v.
10   RENEE BAKER, et al.,
11                                        Respondents.
12
            Petitioner’s second motion for enlargement of time (ECF No. 6) is GRANTED IN PART.
13
     Petitioner will have until February 5, 2019, to pay the filing fee as directed by the Court’s order of
14
     November 6, 2018.
15
            Other than his own allegations, petitioner has not provided any evidence showing that the
16
     fault for the lack of payment lies with the Nevada Department of Corrections. Such evidence could
17
     include copies of his requests for payment or of official responses to his grievances. It is unlikely
18
     that any further requests for extension of time will be granted unless such evidence is provided.
19
     Accordingly, absent either payment of the filing fee by February 5, 2019, or a motion for extension
20
     of time supported by evidence showing that NDOC has failed to remit payment despite petitioner’s
21
     diligent efforts, this action will be dismissed without prejudice.
22
            IT IS SO ORDERED.
23

24          Dated this 24th day of January, 2019.
            DATED THIS __ day of ____ 2019.
25

26                                                               ROBERT C. JONES
                                                                 UNITED STATES DISTRICT JUDGE
27

28


                                                           1
